Walker, J.
Five of the heirs of Philip Dimmitt undoubtedly conveyed all the interest they had in the whole of the lot or parcel of ground which their father had lived upon, in the city" of San Antonio, to Zorn. The shares appear to have been considered worth $300 each. On Alamo Dimmitt coming of age, he was told by Zorn, who had sold to Bowen, that Bowen would give him the same for his share. He went to San Antonio and sold his *406share for that sum. We think the verdict is supported by the evidence, and that no error in law appears on which to reverse the judgment, and we therefore affirm it.
Affirmed.